UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1517


GABRIEL ISMAEL GUTIERREZ MEJIA,

                    Petitioner,

             v.

WILLIAM P. BARR, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: October 22, 2020                                 Decided: November 10, 2020


Before AGEE, HARRIS, and RICHARDSON, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Gabriel Ismael Gutierrez Mejia, Petitioner Pro Se. Allison Frayer, Lori B. Warlick, Office
of Immigration Litigation, Civil Division, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Gabriel Ismael Gutierrez Mejia, a native and citizen of Honduras, petitions for

review of an order of the Board of Immigration Appeals (Board) dismissing his appeal

from the immigration judge’s decision denying his application for deferral of removal

under the Convention Against Torture. We have reviewed the administrative record and

conclude that the record evidence does not compel a ruling contrary to any of the agency’s

factual findings, see 8 U.S.C. § 1252(b)(4)(B), and that substantial evidence supports the

denial of relief, see INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992). We therefore deny

the petition for review for the reasons stated by the Board. In re Gutierrez Mejia (B.I.A.

Apr. 15, 2020). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                     PETITION DENIED




                                            2